DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-11, drawn to a device and method for inhibiting abnormal growth of a pathogen on a body surface or cavity.
Group II, claim(s) 12-15, drawn to a device for capturing and disposing of menstrual fluid.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I and II lack unity of invention because even though the inventions of these groups require the technical feature of a shell and a chamber, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of US 2014/0052326 A1 to Cull which discloses a shell (10, Figs. 1-2 and [0039]) and a chamber (12, Fig. 1 and [0039]).  As the common technical features were known in the art at the time of the invention, these cannot be considered special technical features that would otherwise unify the groups.
During a telephone conversation with Mr. Dale Hunt on 5 May 2022 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-11.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 12-15 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5 and 7-11 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by US 2014/0058326 A1 to Cull (Cull).
Regarding claim 1, Cull discloses a device for inhibiting abnormal growth of a pathogen on a body surface or cavity (Fig. 1; para [0015), [0019] and (00391) comprising a shell (shell 10, Fig. 1-2; para [0039]) and a chamber, wherein the chamber is within the shell (chamber 12 enclosed by the shell 10, Fig. 1; para [0039]) and is capable of containing a freezable or cooling filler, wherein the filler is capable of being frozen or rendered cooler (filler 20, Fig. 1; para [0039]; filler is a freezable or cooling filler, para [0050]; can be rendered frozen or sufficiently cold in a freezer or other cooling apparatus, para (00531), wherein when the filler is frozen or rendered cooler and applied to body surfaces, the device cools the body surface or cavity to a temperature that inhibits the growth of the pathogen, and/or disrupts biofilms (placed in a body cavity such as the vagina, para [0053] - and slows or inhibits the growth of bacteria and reduces biofilm persistence, para [0055]-[0056) and [0062]-[0066]; see also para (0019)-(00201).
Regarding claim 2, Cull discloses the device of claim 1, wherein the chamber has two compartments separated by a breakable barrier (chamber 20 has compartments 14/15 separated by breakable wall 16, para (0039) and [0053]-[0054); Fig. 1 ). 
Regarding claim 3, Cull discloses the device of claim 1, wherein the chamber is comprised of a flexible material (shell 10 forms the chamber 12 and is made of silicone material, para [0039], [0048] and [0051); shape is malleable and changeable, para [0051]). 
Regarding claim 4, Cull discloses the device of claim 1, wherein the pathogen is a pathogen that causes a health condition selected from preterm labor, premature rupture of membranes, bacterial vaginosis, urinary tract infection, dermatophytosis, onychomycosis, tinea pedis, tinea cruris, rash associated with pendulous breasts, and diaper rash (treats pathogens known to cause bacterial vaginosis, para [0055] - which may lead to preterm birth or premature rupture of membranes, para [001 OJ and [0014]; see also para [0002]-[0004] and [0020]).
Regarding claim 5, Cull discloses the device of claim 1, wherein the body surface is selected from toe, foot, finger, hand, oral lips, vagina, labial lips, vulva, perineum, scrotum, penis, breast, panniculi, and buttocks (placed in the vagina, para [0053], [0055] and (0060); see also para [0015] and (0020]-[0021]; may be designed to also target the vulva, para [00251).
Regarding claim 7, Cull discloses a method of inhibiting abnormal growth of a pathogen on a body surface (Fig. 1; para (0015], (0019] and [0039]) comprising: supplying a device (Fig. 1) comprising a shell (shell 10, Fig. 1-2; para [0039]) and a freezable or cooling filler contained within a chamber within the shell (filler 20 within chamber 12 of the shell 10, Fig. 1; para [0039]; filler is a freezable or cooling filler, para [00501); freezing the device until the filler is frozen or rendered cooler (can be rendered frozen or sufficiently cold in a freezer or other cooling apparatus, para [0053]); applying the device to the body surface (placed in a body cavity such as the vagina, para [00531) for a period of time sufficient to inhibit abnormal growth of the pathogen (remains for about 45 minutes in order to slow or inhibits the growth of bacteria and reduce biofilm persistence, para (0055)-(0056] and [0062]-[0066]; see also para [0019)-(0020]).
Regarding claim 8, Cull discloses the method of claim 7, wherein the chamber comprises a first and a second compartment separated by a breakable barrier (chamber 20 has compartments 14/15 separated by breakable wall 16, para (0039]; Fig. 1 ).
Regarding claim 9, Cull discloses the method of claim 8 wherein the first compartment contains a first solution and the second compartment contains a second solution (each compartment contains an ingredient in liquid form, para (00531); wherein the solutions combine when the breakable barrier is broken (when breakable wall 16 is broken, the contents mix and chemically react, para (0053)-(0054]; see also para [0024] and [0039]).
Regarding claim 10, Cull discloses the method of claim 7, wherein the method is used to treat, prevent or cure a health condition selected from bacterial vaginosis, urinary tract infection, sexually transmitted disease, dermatophytosis, onychomycosis, tinea pedis, tinea cruris, rash associated with pendulous breasts, and diaper rash (treats pathogens known to cause bacterial vaginosis, para [0055]; see also para [0002]-[0004] and [0020]).
Regarding claim 11, Cull discloses the method of claim 10, wherein the method prevents pre-term birth (treats pathogens known to cause bacterial vaginosis, para [0055]- which may otherwise lead to preterm birth, para [0010] and [0014]; see also para [0002]-[0004] and [0020]).
Claim(s) 1 and 6 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by US 2004/0073281 A1 to Caselnova (Caselnova).
Regarding claim 1, Caselnova discloses a device (therapeutic boot 10, Fig. 1; para [0030]) for inhibiting abnormal growth of a pathogen on a body surface or cavity (applies cold therapy to the foot, para (0009], [0015) and [0036] - which treats athlete's foot or other infection on the foot, para [0003] - i.e. tinea pedis) comprising a shell (shell is formed by sole 12T having protuberances 30, para [0032]-[0033]; Fig. 2-3) and a chamber (each protuberance 30 has a cavity therein filled with thermal gel, para [0032]; Fig. 3), wherein the chamber is within the shell (Fig. 3) and is capable of containing a freezable or cooling filler (filled with thermal gel which may be cooled, para {0032]; Fig. 3), wherein the filler is capable of being frozen or rendered cooler (placed in a refrigerator or freezer to cool, para [0032] and [0036]), wherein when the filler is frozen or rendered cooler and applied to body surfaces, the device cools the body surface or cavity (foot is inserted into boot 10 to contact the protuberances 30 and thus cool the foot, para [0036] and [0040]) to a temperature that inhibits the growth of the pathogen, and/or disrupts biofilms (cooling enacts treatment of athlete's foot or other infection, para [0003] - i.e. inhibiting growth of the pathogen causing tinea pedis).  It is noted that the freezable or cooling filler is only functionally claimed and not required by the instant claim.  Therefore the language of “capable of containing a freezable or cooling filler, wherein the filler is capable of being frozen or rendered cooler, wherein when the filler is frozen or rendered cooler and applied to the body surfaces, the device cools the body surface or cavity to a temperature that inhibits the growth of the pathogen, and/or disrupts biofilms” is intended use and does not carry patentable weight - the device of Caselnova is capable of containing a freezable or cooling filler and operating as recited because it may be cooled in a freezer, para [0036] and is used for treatment of athlete’s foot or infection, para [0003]).
Regarding claim 6, Cull discloses the device of claim 1, wherein the device is configured to fit over a user's foot (foot is inserted into boot 10, para [0036] and [0040]), wherein the device includes a strap for securing the shell to the user's fool (boot 10 includes tightening strap 23 [improperly labeled as 22) to secure the boot 10 on the foot, para [0030]-[0031] and [0035] - such that the foot is held in contact with the protuberances 30 of the sole 12T, para [0036] and [0040]; Fig. 1).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3 and 5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 2 of U.S. Patent No. 10,869,777 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are merely broader than the claims of the patent and would be anticipated by the claims of the patent.
Claim 4 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 2 of U.S. Patent No. 10,869,777 in view of “15 Dangers of Getting A Yeast Infection During Pregnancy” by Bhatia (Bhatia).  The claims of the patent teach the limitation of claim 4 as well as inhibiting the growth of yeast, but not wherein the pathogen is a pathogen that causes a health condition selected from preterm labor, premature rupture of membranes, bacterial vaginosis, urinary tract infection, dermatophytosis, onychomycosis, tinea pedis, tinea cruris, rash associated with pendulous breasts, and diaper rash.  Bhatia teaches at number 9 of the 15 dangers that pregnant women who suffer from yeast infections that go untreated are more likely to deliver their babies preterm.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have selected the yeast pathogen as Bhatia teaches that it is important for the mother to look after what is best for her body and the health of her child, and to avoid any conditions that would suggest any danger to the baby.
Claim 7 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,639,189 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim of the instant application are merely broader than the claim of the patent and would be anticipated by the claim of the patent.
Claims 10-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 2 of U.S. Patent No. 10,639,189 in view of “15 Dangers of Getting A Yeast Infection During Pregnancy” by Bhatia (Bhatia).  The claim of the patent teaches the limitation of claim, but not wherein the method is used to treat, prevent, or cure a health condition selected from bacterial vaginosis, urinary tract infection, dermatophytosis, onychomycosis, tinea pedis, tinea cruris, rash associated with pendulous breasts, and diaper rash or wherein the method prevents preterm birth.  Bhatia teaches at number 6 of the 15 dangers that there is some evidence that having a yeast infection can promote getting a urinary tract infection and 9 of the 15 dangers that pregnant women who suffer from yeast infections that go untreated are more likely to deliver their babies preterm.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have selected the yeast pathogen as Bhatia teaches that it is important for the mother to look after what is best for her body and the health of her child, and to avoid any conditions that would suggest any danger to herself or the baby.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAITLYN E SMITH whose telephone number is (571)270-5845. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on (571)272-4764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KAITLYN E SMITH/Primary Examiner, Art Unit 3794